DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8, and 10-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 01/19/2021, with respect to the prior art rejections have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, 6-8, 10-13, 20-22 and 26-28 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cole Duncan  on 01/29/2021.
The application has been amended as follows: 

Claim 1 lines 9-10 have been amend as follows:
of at least 95 wt.-% nickel and 5 wt.-% or less of further components and an adjacent 1 to 200 nm thick outer layer consisting of a least 95 wt.-% gold and 5 wt.-% or less of further components.




Claim 8 lines 15-16 have been amend as follows:
layer consisting of at least 95 wt.-% nickel and 5 wt.-% or less of further components and an outer layer consisting of a least 95 wt.-% gold and 5 wt.-% or less of further components,

Claim 22 lines 23-24 have been amend as follows:
consisting of at least 95 wt.-% nickel and 5 wt.-% or less of further components and an adjacent 1 to 200 nm thick outer layer consisting of a least 95 wt.-% gold and 5 wt.-% or less of further components.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1, the method of making the product set forth in claim 8 and claim 22.  The closest prior art is the combination of Lee et al. (US 20130171470), herein Lee, in view of Uno et al. (US 2016/0315063), herein Uno.  The combination fails to teach or suggest that the silver alloy wire has a coating layer which is a double-layer consisting of 1 to 100 nm thick inner layer consisting of at least 95 wt. % nickel and 5 wt.-% or less of further components and an adjacent 1 to 200 nm thick outer layer consisting of at least 95 wt. % gold and 5 wt.-% or less of further components, as required by claims 1 and 8.  Additionally, the combination fails to teach or suggest that the silver alloy wire of any one of (a)-(d) has a coating layer which is a .
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784